 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AND NON-COMPETITION AGREEMENT (“Agreement”) is made as of the
22nd day of January 2011, by and between TC Power Management Corp, a Nevada
corporation (the “Company”), and John Larson, a resident of Tucson, Arizona (the
“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to retain the services of the Employee in the
manner hereinafter specified in its business, thereby retaining for the Company
the benefit of the Employee's business knowledge and experience and also to make
provisions for the payment of reasonable and proper compensation to the Employee
for such services; and
 
WHEREAS, the Employee is willing to be employed by the Company and to perform
the duties incident to such employment upon the terms and conditions hereinafter
set forth;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
representations herein contained, the Company and the Employee mutually agree as
follows:
 

 
1

--------------------------------------------------------------------------------

 

AGREEMENT
 
ARTICLE I EMPLOYMENT AND DUTIES
 
Section 1.1                      Employment.  Commencing on the date hereof, the
Company shall employ the Employee, and the Employee shall accept employment with
the Company as an employee of the Company, upon the terms and subject to the
conditions hereinafter set forth and shall hold the titles of President and
Chief Executive Officer.  For so long as the Employee is the President and Chief
Executive Officer of the Company will nominate the Employee for a position on
the Company’s Board of Directors (the “Board”).
 
Section 1.2                      Duties.  The Employee shall serve as the
President and Chief Executive Officer of the Company and, subject to the
Company’s Certificate of Incorporation and By-Laws, Employee shall have
supervision and control over, and executive responsibility for, the day to day
business operations of the Company and its subsidiaries.  Employee shall have
such other duties as customarily performed by the President and Chief Executive
Officer and also have such other powers and duties as may be, from time to time,
prescribed by the Company’s Board of Directors (the “Board”), provided that the
nature of Employee’s powers and duties so prescribed shall not be inconsistent
with Employee’s position and duties hereunder.  Employee shall report directly
and exclusively to the Board and no other executive officer will be appointed
with authority over the business operations of the Company or its
subsidiaries.  Employee’s duties shall be performed from an office within the
City of Tucson, or within no more than fifteen (15) miles from the city limits
thereof.  Initially, the Employee shall establish and maintain, at his expense
except as otherwise provided herein, an office at his home, but the Company
shall open and establish an office within the aforesaid geographic area as soon
as the finances of the Company permit.
 
The Employee shall devote his best efforts to the business and affairs of the
Company and, during the Term (as defined in Section 2.1 of this Agreement) and
thereafter to the extent provided in Article III, shall observe at all times the
covenants regarding non-competition  and confidentiality provided in Article III
hereof.  The Company and Employee acknowledge and agree that, notwithstanding
the aforesaid covenants regarding non-competition and confidentiality and any
other provision herein, Employee shall be permitted to (i) serve on
 

 
2

--------------------------------------------------------------------------------

 



corporate, civic or charitable boards or committees, (ii) manage passive
personal investments and (iii) pursue the development of other products or
services at his own expense which do not compete directly or indirectly with the
Company’s products and services so long as any such activities do not unduly
interfere with the performance of Employee’s responsibilities as an employee of
the Company in accordance with this Agreement.
 
ARTICLE II
 
TERMS OF EMPLOYMENT; COMPENSATION AND BENEFITS
 
Section 2.1                      Term.  Except as otherwise provided herein, the
term of this Agreement shall be three (3) years beginning on the date of this
Agreement (the “Initial Term”).  This Agreement shall be renewed automatically
in one (1) year increments (each a “Renewal Term” and together with the Initial
Term, the “Term”) unless notice by either party is given in writing no less than
ninety (90) days from the expiration of the Initial Term or the applicable
Renewal Term.
 
Section 2.2                      Compensation.  Except as otherwise set forth
herein, the Company shall pay, and the Employee shall accept as full
consideration for the services to be rendered hereunder, and the covenants
entered into hereunder, compensation as set forth in Exhibit “A”, attached
hereto and incorporated herein by reference.
 
Section 2.3                      Benefits.  The Employee shall be entitled to
participate in such fringe benefits as are generally available to employees of
the Company or key executive personnel, and to the normal perquisites provided
to such executives.  Such benefits, if any, shall be provided upon the terms and
conditions as set forth on Exhibit “B”, attached hereto and incorporated herein
by reference.  Provided however, nothing in this Agreement shall be construed to
require the Company to establish any fringe benefit programs for its employees
generally or its key executive personnel, except those specifically enumerated
in Exhibit B, to effect compliance with this Section 2.3.
 

 
3

--------------------------------------------------------------------------------

 





 
ARTICLE III
 
NON-COMPETITION AND CONFIDENTIALITY
 
Section 3.1                      Restrictive Covenants.
 
(a)           Non-Competition.  For the period beginning on the date of this
Agreement and ending at six (6) months following the termination of Employee’s
employment with the Company or ending, if Employee’s employment with the Company
is terminated pursuant to Sections 4(f), (g) or (h) below, the date of such
termination (the “Expiration Date”), Employee will not, without the prior
written approval of the Company, which approval shall not be unreasonably
withheld by the Company:


(i)           become engaged, directly or indirectly, as an employee,
consultant, contractor, partner, proprietor, principal, agent, director,
officer, investor, shareholder (other than the holding of shares listed on a
public stock exchange that does not exceed four point nine (4.9%) percent of the
outstanding shares so listed) or advisor or in any other capacity, in a business
or organization that, anywhere in North America, develops, markets, sells,
performs or licenses products or services competitive with the Business;


 
(ii)
solicit prior, current or future customers of the Company for any purpose; or



 
(iii)
solicit any current or future employees employed by the Company.



Employee acknowledges that, based on his unique skills, position and knowledge
relating to the Company and considering the benefit that Employee will receive
from employment with the Company, the scope of the restrictions set forth in
this Section 3.1(a) are reasonable under the circumstances and such restrictions
are reasonably necessary for the protection of the Company’s proprietary
interests.  Employee also acknowledges that the enforcement by the Company of
the provisions of this Agreement during the period beginning on the date of
termination of the Employee’s employment with the Company and ending on the
Expiration Date will not preclude him from being gainfully employed during such
period.

 
4

--------------------------------------------------------------------------------

 

                (b)          Confidentiality.  The Employee specifically agrees
that, without the consent of the Company, he will not at any time, in any
fashion, form, or manner, either directly or indirectly, divulge, disclose, or
communicate to any person, firm or corporation (other than to an attorney or
accountant in the regular course of the Company’s business) any Confidential
Information (as hereinafter defined).  Upon the termination of this Agreement
for any reason, the Employee shall immediately surrender and deliver to the
Company all Confidential Information in all forms.  The covenants set forth in
this Section 3.1(c) shall survive for six (6) months following the termination
of this Agreement.
 
                (c)           Continuing Obligations.  The Employee agrees that
his obligations and duties contained in this Article III are continuing
obligations and, to the extent expressly set forth herein, said duties shall
survive the termination or expiration of this Agreement for any reason
whatsoever.
 
                (d)           Definitions.  For the purposes of this Article
III, the following terms have the meanings set forth below:
 
“Business” shall mean the exploration of, mining for, processing of, refinement
of, sale of and distribution of mineral resources and other products and
services of the Company as they are developed to include that which directly
aids or is directly incidental to mineral resources.
 
“Client” shall mean any entity, including without limitation, any natural
person, company, partnership, corporation, trust, association, organization or
governmental unit, (i) with whom the Employee has direct contact and/or to whom
the Employee renders any services; and/or (ii) about whom the Employee has
access to Confidential Information (as hereinafter defined).
 
“Confidential Information” shall mean any information, not generally known in
the relevant trade or industry, obtained from the Company or any of its
subsidiaries, affiliates, customers or suppliers or which falls within any of
the following general categories:  (a) information relating to the business of
the Company or that of any of its subsidiaries, affiliates, customers or
suppliers, including but not limited to, financial reports, income
 

 
5

--------------------------------------------------------------------------------

 



statements, balance sheets, annual and quarterly reports, general ledger,
accounts receivable, and other accounting reports, non-public filings with
government agencies, business forms, handbooks, policies, and documents,
business plans, business processes and procedures, sales or marketing methods,
methods of doing business, customer lists, customer usages and/or requirements,
and supplier information of the Company or any of its subsidiaries, affiliates,
customers or suppliers; (b) information relating to existing or contemplated
products, services, technology, designs, processes, formulae, computer systems,
computer software, algorithms and research or developments of the Company or any
of its subsidiaries, affiliates, customers or suppliers; (c) information
relating to trade secrets of the Company or any of its subsidiaries, affiliates,
customers or suppliers; or (d) information marked “Confidential” or
“Proprietary” by or on behalf of the Company or any of its subsidiaries,
affiliates, customers or suppliers.  Notwithstanding the foregoing, however, the
Company recognizes that the Employee has over thirty years of experience in the
geographic area of interest, that is, the Americas, and under no circumstances
however will the extensive knowledge held by the Employee prior to his
employment by the Company or as a result of his personal business or
professional activities while employed by the Company but not connected to his
duties therefor be deemed to become the property of the Company, nor will the
use by Employee, during or after his employment by the Company, of said
knowledge and experience, be deemed to be competitive with the business of the
Company or a corporate opportunity thereof.
 
Section 3.2                      Enforcement; Remedies.  The Employee covenants,
agrees, and recognizes that because the breach or threatened breach of the
covenants, or any of them, contained in Section 3.1 hereof may result in
immediate and irreparable injury to the Company, the Company may be entitled to
an injunction restraining the Employee from any violation of Section 3.1 to the
fullest extent allowed by law.
 
Section 3.3                      Construction.  Each party hereto hereby
expressly acknowledges and agrees as follows:
 
(a)                      That the covenants set forth in Section 3.1 above are
reasonable in all respects and are necessary to protect the legitimate business
and competitive interests of the Company in connection with its business which
the Employee agrees, pursuant to this Agreement, to assist the Company in
maintaining and developing; and
 

 
6

--------------------------------------------------------------------------------

 



(b)           That each of the covenants set forth in Section 3.1 above is
separately and independently given, and each such covenant is intended to be
enforceable separately and independently of the other such covenants, including
without limitation, enforcement by injunction; provided, however, that the
invalidity or unenforceability of any provision of this Agreement in any respect
shall not affect the validity or enforceability of this Agreement in any other
respect.  In the event that any provision of this Agreement shall be held
invalid or unenforceable by a court of competent jurisdiction by reason of the
geographic or business scope or the duration thereof of any such covenant, or
for any other reason, such invalidity or unenforceability shall attach only to
the particular aspect of such provision found invalid or unenforceable as
applied and shall not affect or render invalid or unenforceable any other
provision of this Agreement or the enforcement of such provision in other
circumstances, and, to the fullest extent permitted by law, this Agreement shall
be construed as if the geographic or business scope or the duration of such
provision or other basis on which such provisions has been challenged had been
more narrowly drafted so as not to be invalid or unenforceable.
 
ARTICLE IV
 
TERMINATION
 
Section 4.1                      Termination.
 
(a)           If, during the term hereof, the Employee (i) violates in any
material respect any provision of Article III hereof; (ii) is convicted of a
felony or a crime involving moral depravity or the commission of any other act
or omission involving dishonesty or fraud with respect to the Company or any of
its subsidiaries, customers or suppliers; (iii) engages in conduct tending to
bring the Company or any of its subsidiaries into substantial public disgrace or
disrepute as reasonably determined by a majority of the Board based upon
contemporary community standards for the New York, New York Metropolitan Area;
or (iv) substantially and repeatedly fails to perform the duties of the office
held by the Employee which continues after written warnings to correct such
deficiency; the Company may immediately, in writing, terminate this Agreement
without further obligation hereunder, except that the Company shall, within 30
days of termination, pay all compensation accrued or earned through the
effective date of termination and reimburse Employee for all expenses incurred
before the termination of Employee’s employment.
 

 
7

--------------------------------------------------------------------------------

 





 
(b)           If, during the term of this Agreement, the Employee is charged
with any act referred to in Section 4.1(a) above, the Company may, upon one (1)
days’ notice, require the Employee to take a leave of absence without pay for up
to fifteen (15) days, the length of such leave of absence to be determined by
the Company in the Company’s sole discretion.
 
(c)           Upon the Employee’s resignation from employment with the Company
other than pursuant to Section 4(f) and Section 4(g), or the termination by the
Company of Employee’s employment with the Company other than pursuant to Section
4(a), the Company shall, within 30 days of termination, pay all compensation
accrued or earned through the effective date of resignation and reimburse
Employee for all expenses incurred before the termination of Employee’s
employment, and Employee shall have no further right for any salary or other
benefits except as otherwise required by law.
 
(d)           This Agreement shall be terminated by the death of the
Employee.  If the death of the Employee occurs and this Agreement is thereby
terminated, the Company shall, within 30 days of termination, pay to the
Employee's estate or legal representative in complete settlement for
relinquishment of his interest in this Agreement, compensation and benefits
payable to him through the end of the calendar month in which his death and the
Agreement's termination occur, and shall reimburse Employee’s estate or legal
representative for all expenses incurred before the Employee’s death.
 
(e)           The Company may terminate this Agreement by written notice to the
Employee in the event that during the term hereof the Employee shall become
“permanently disabled” as the term “permanently disabled” is hereinafter fixed
and defined. For purposes of this Agreement, “permanently disabled” shall mean
(i) the Employee is unable, by reason of accident, physical or mental infirmity
or other causes beyond his control, to satisfactorily perform duties then
assigned to him or such reduced duties which the Company is willing to assign to
him for a continuous period of one hundred eighty (180) days or for a total
period of one hundred eighty (180) days, either consecutive or not, in any
twelve month period, or (ii) the Employee is unwilling for whatever reason to
perform on a full-time basis the duties then assigned to him for a continuous
period of one hundred eighty (180) days or for a total period of
 

 
8

--------------------------------------------------------------------------------

 



one hundred eighty (180) days, either consecutive or not, in any twelve month
period.  For purposes of this Agreement, the Company shall determine the
existence of “permanent disability”; provided, however, a determination of
“permanent disability” under subsection (i) above may be made only upon receipt
of a certificate of disability from a qualified physician, selected by the
Company, subject to the reasonable approval of Employee or his representative
after examination by such physician of the disabled Employee; provided, further,
that in the event the Employee has failed to substantially perform his duties
for a period of 30 consecutive days as a result of accident or injury and
thereafter refuses to submit to a medical examination at the request of the
Company for a continuous period of one hundred eighty (180) days, the Employee
shall be deemed to be “permanently disabled.”  Upon termination pursuant to this
Section 4.1(e), the Company shall, within 30 days of termination, pay to the
Employee in complete settlement for relinquishment of the Employee's interest in
this Agreement, compensation and benefits payable to the Company through the end
of the calendar month in which termination of this Agreement occurs, and
reimburse Employee for all expenses incurred before the termination of
Employee’s employment.
 
(f)           In the event that the Employee’s employment hereunder is
terminated (i) at any time by the Company without cause or (ii) by the
resignation of Employee as a result of (A) a breach by the Company of any
provision of this Agreement, including, without limitation, the failure of the
Company to pay any amount hereunder when the same shall be due and payable, (B)
a material change in Employee’s duties, including, without limitation, a
material diminution in Employee’s title, position as CEO/President and board
member, duties or responsibilities, or the assignment to Employee of duties that
are inconsistent, in a material respect, with the scope of duties and
responsibilities associated with the positions specified in the Agreement, or
the reduction in any of the Employee’s then-current compensation or benefits,
the Company shall (x) within 30 days of termination, pay Employee all
compensation accrued through the effective date of resignation and reimburse
Employee for all expenses incurred before the termination of Employee’s
employment, (y) within 30 days of termination, pay Employee in a lump sum an
amount equal to one times Employee’s annual guaranteed salary in effect on the
date of termination and (z) provide to Employee in a lump sum on termination,
the Medical Insurance Payments (as set out in Exhibit B) for a period of one
year, and Employee shall have no further right for any salary or other benefits
except as otherwise required by law.
 

 
9

--------------------------------------------------------------------------------

 



 
 
 
(g)           In the event that the Employee’s employment hereunder is
terminated by Employee for any reason during the 90-day period subsequent to a
Change in Control (as hereinafter defined), the Company shall (x) within 30 days
of termination, pay Employee all compensation accrued through the effective date
of resignation and reimburse Employee for all expenses incurred before the
termination of Employee’s employment, (y) within 30 days of termination, pay
Employee in a lump sum an amount equal to Employee’s annual guaranteed salary in
effect on the date of termination and (z) provide to Employee in a lump sum on
termination, the Medical Insurance Payments (as set out in Exhibit B) for a
period of one year, and Employee shall have no further right for any salary or
other benefits except as otherwise required by law. In addition, upon
termination of Employee’s employment pursuant to this Section 4(g), all options
granted to Employee shall immediately vest and become exercisable.
 
For purposes of this Agreement, “Change in Control” shall mean:
 
(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than the current principal
stockholders of the Company, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
either (A) the then outstanding shares of the Company’s Common Stock (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of members of the Board or board of any corporate successor to the
business of the Company (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change of Control: (1) any acquisition by the Company, or
(2) any acquisition by any Person pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (c) below; or
 
(ii) Consummation after the date of this Agreement of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and
 

 
10

--------------------------------------------------------------------------------

 



entities who were the beneficial owners, respectively, of the Outstanding
Company Securities and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
fifty percent (50%) of, respectively, the then Outstanding Company Securities
and the Outstanding Company Voting Securities, as the case may be, of the
corporation resulting from such Business Combination in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Securities and Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, fifty percent (50%) or
more of, respectively, the then Outstanding Company Securities and the
Outstanding Company Voting Securities resulting from such Business Combination
or the combined voting power of the then outstanding voting securities of such
corporation except to the extent that such Person had an ownership position in
excess of such fifty percent (50%) of the Outstanding Company Voting Securities
prior to the Business Combination or (C) at least a majority of the members of
the board of the entity resulting from such Business Combination were members of
the Incumbent Board or Persons who replaced such Incumbent Board without causing
a Change in Control pursuant to Section (b) above at the time of the execution
of the initial agreement, or of the action of the Incumbent Board, providing for
such Business Combination; or
 
(iii)          Approval by the security holders of the Company of a complete
liquidation or dissolution of the Company.
 
(h)           The Employee may terminate this Agreement and his employment by
the Company, effective immediately by written notice to the Company, if, within
sixty (60) days after the date hereof, the Company and its stockholders have not
entered into and implemented such amendments to this Agreement, an option plan
for the stock options required to be issued to the Employee pursuant hereto, or
other agreements among the Company and/or its stockholders (including without
limitation the pooling agreement among certain stockholders of the Company), or
have not taken other actions (including without limitation obtaining directors
and officers insurance), all as may have been required by the Employee in his
sole discretion.
 
(i)           Without limiting Sections 4(f), (g) or (h) above, the Employee may
terminate this Agreement and his employment with the Company at any time for any
reason in his sole discretion by giving 60 day written notice.
 

 
11

--------------------------------------------------------------------------------

 



ARTICLE V
 
INDEMNIFICATION
 
Section 5.1                      Indemnification.  Should the Employee be made a
party or threatened to be made a party to or be involved in any action, suit or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “Proceeding”), by reason of the fact that he is or was an
officer, employee or agent of the Company or any subsidiary or other affiliate
thereof, including service with respect to employee benefit plans, whether the
basis of such Proceeding is an alleged action in his official capacity as an
officer, employee or agent or in any other capacity while serving as an officer,
employee or agent, he shall be indemnified and held harmless by the Company to
the fullest extent authorized by Nevada corporations law, or as otherwise
permitted by such law as the same exists or may hereafter be amended (but, in
the case of any such amendment, only to the extent that such amendment permits
the Company to provide broader indemnification rights than said law permitted
the Company to provide prior to such amendment), against all expense, liability
and loss (including attorneys’ fees), judgments, fines and amounts paid or to be
paid in settlement actually and reasonably incurred by the Employee in
connection therewith; provided, however, that the Employee acted in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interest of the Company and with respect to any criminal action or proceeding,
had no reasonable cause to believe his conduct was unlawful. Such
indemnification shall continue should the Employee cease to be an officer,
employee or agent of the Company for any reason whatsoever, and shall inure to
the benefit of his heirs, executors and administrators.
 
This right to indemnification shall include the right of the Employee to have
the Company pay the expenses defending any such Proceeding in advance of its
final disposition; provided, however, that, if Nevada corporations law requires,
the payment of such expenses incurred by the Employee in his capacity as an
officer (and not in any other capacity in which service was or is rendered by
the Employee while an officer, including, without limitation, service to an
employee benefit plan) in advance of the final disposition of a Proceeding, such
advance shall be made only upon delivery to the Company of an undertaking, by or
on behalf of the Employee, to repay all amounts so advanced if it shall
ultimately be determined that he is not entitled to be indemnified under this
section or otherwise.
 

 
12

--------------------------------------------------------------------------------

 





 
ARTICLE VI
 
MISCELLANEOUS PROVISIONS
 
Section 6.1                      Governing Law.  The validity, construction,
interpretation and enforceability of this Agreement shall be determined and
governed by the laws of the State of New York.
 
Section 6.2                     Assignment.  This Agreement shall inure to the
benefit of and shall be binding upon the heirs and legal representatives of the
Employee and upon the successors and assigns of the Company.  The Company may
not assign any of its rights, or delegate any of its obligations hereunder
without the prior written consent of the Employee, and any purported assignment
or delegation without such written consent shall be void and of no force or
effect.  This Agreement is a personal service contract and it may not be
assigned by the Employee; the Agreement is, however, expressly assignable by the
Company to an affiliate of the Company.
 
Section 6.3                      Remedies.
 
(a)                    Termination of this Agreement shall not constitute a
waiver of the Company's or the Employee’s rights under this Agreement or
otherwise, nor a release of the Company or the Employee from its or his
obligations under Article III hereof.
 
(b)                    The rights and remedies provided each of the parties
herein shall be cumulative and in addition to any other rights and remedies
provided by law or otherwise.  Any failure in the exercise by either party of
his or its right to terminate this Agreement or to enforce any provision of this
Agreement for default or violation by the other party shall not prejudice such
party's right of termination or enforcement for any further or other default or
violation.
 
Section 6.4                      Entire Agreement; Amendment.  This Agreement
constitutes the entire agreement between the parties respecting the Employee's
employment. This Agreement may be amended only by an instrument in writing
executed by the parties hereto.
 
Section 6.5                      Notices.  Any notice, request, demand or other
communication hereunder shall be in writing and shall be deemed to be duly given
when personally delivered to an officer of the Company or to the Employee, as
the case may be, or when delivered by mail at the addresses set forth below or
such other address as may be subsequently designated in writing:
 

 
13

--------------------------------------------------------------------------------

 





 
The Employee:              John Larson
                                                         11150 North Calamondin
Place
                                                         Tucson, AZ 85737 USA




The Company:              TC Power Management Corp.
                                                         c/o Sanders Ortoli
Vaughn-Flam Rosenstadt LLP
                                                         501 Madison Avenue
                                                         New York, NY 10022
                                                         United States


With copy to:                Sanders Ortoli Vaughn-Flam Rosenstadt LLP
                                                         501 Madison Avenue –
14th Floor
                                                         New York, New York
10022
                                                         Attn: Steven A.
Sanders, Esq.


Section 6.6                      Severability.  The provisions of this Agreement
and any exhibits are severable and, if any one or more provisions may be
determined to be illegal or otherwise unenforceable, the remaining provisions
shall be enforceable.  Any partially enforceable provisions shall be enforceable
to the extent enforceable.
 
Section 6.7                      Gender.  Throughout this Agreement, the
masculine gender shall be deemed to include the feminine and neuter, and vice
versa, and the singular the plural, and vice versa, unless the context clearly
requires otherwise.
 
Section 6.8                      Freedom To Contract.  The Employee represents
and warrants that he has the right to enter into this Agreement and that no
other agreements exist, whether written or oral, which would be in conflict with
any of the terms and conditions of this Agreement.  The Employee represents and
warrants that he will not enter into any agreement, which is in conflict with
the terms and conditions of this Agreement.
 
Section 6.9                      Waiver of Breach.  Either party’s waiver of a
breach of any provision of this Agreement by the other shall not operate or be
construed as a waiver of any subsequent breach by such other party. No waiver
shall be valid unless in writing and, in the case of Company, signed by an
authorized officer of the Company.
 

 
14

--------------------------------------------------------------------------------

 





 
Section 6.10                    Headings.  Headings in this Agreement are for
convenience only and shall not be used to interpret or construe its provisions.
 
Section 6.11                    Waiver of Jury Trial.  The Parties hereto waive
the right to a jury with respect to the resolution of any dispute brought in
connection with this Agreement.
 
Section 6.12.                  Successors; Binding Effect; Third Party
Beneficiaries.  In the event of a future disposition by the Company (whether
direct or indirect, by sale of assets or stock, merger, consolidation or
otherwise) of all or substantially all of its business and/or assets, the
Company will require any successor, by agreement in form and substance
reasonably satisfactory to Employee or by operation of law, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such disposition had taken
place. As used in this Agreement, “the Company” shall mean the Company as herein
before defined and any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law,
or otherwise.
 


 
 



 
15

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, with due authorization the parties have executed this
Agreement as of the day and year first above written.
 


THE COMPANY


TC Power Management Corp.
a Nevada corporation






By:  /s/ Francisco Quiroz
Name: Francisco Quiroz
Its:  Chief Executive Officer
                                                                    






EMPLOYEE




/s/ John Larson
John Larson

 
16

--------------------------------------------------------------------------------

 
EXHIBIT A
 
Compensation




A.
Salary

 
During the Initial Term of this Agreement, the Company shall provide Employee a
guaranteed salary of $180,000.00 per annum, payable monthly in accordance with
the Company’s normal payroll practices.  After the Initial Term, the Employee’s
salary shall be determined by the Board, based on its good faith determination
of the Employee’s performance of his duties hereunder, the financial and
business condition and prospects of the Company, and prevailing market standards
for executives having experience and responsibilities comparable to those of the
Employee.
 
B.           Stock Options
 
Effective as of the date of this Agreement, Employee shall receive stock options
(which shall be incentive stock options under the U.S. Internal Revenue Code) to
purchase 5,500,000 shares of the Company’s common stock at $0.25 per share for a
period of ten (10) years from the date that such options vest, of which (i)
2,200,000 shall vest on the date hereof, (ii) 1,400,000 shall vest on the
one-year anniversary hereof (provided that the Employee is still an employee of
the Company, (iii) 1,300,000 shall vest on the two-year anniversary hereof
(provided that the Employee is still an employee of the Company) and (iv)
600,000 shall vest on the three-year anniversary hereof (provided that the
Employee is still an employee of the Company; provided, however, that (a) if the
Company sells shares of its common stock or any other securities convertible
into its common stock at a price which is less than $0.25 per share on or after
the date of this Agreement, the exercise price for the options shall be the
lowest price paid for the Company’s common stock or the lowest price into which
such other securities are then convertible and (b) upon any stock split or stock
dividend affecting all stockholders, the number of options and exercise price
thereof shall be accordingly adjusted.  The stock options will have standard
cashless exercise provision.
 

 
17

--------------------------------------------------------------------------------

 





 
C.           Stock Awards
 
The Employee shall be granted a stock award, as a signing bonus, in the amount
of one hundred thousand shares (100,000) of common stock.  The Company will
issue the shares in the most tax advantage manner available to the employee.
 
As well, and for so long as the Employee is an employee of the Company, the
Company shall pay the Employee an award of (i) 100,000 shares of common stock
within 30 days of the verified determination of all single discoveries between
250,000 and 499,999 ounces gold equivalent (such determination in accordance
with Canadian National Instrument 43-101- and/or JORC- compliant measured and/or
indicated Resource) and (ii) an additional 100,000 share stock award for each
additional 250,000 ounces gold equivalent single discoveries up to a maximum of
400,000 shares for over 1 million ounces gold equivalent. (i.e. total of 400,000
shares for every 1 million ounce (or greater) gold or gold equivalent discovery
in accordance with Canadian National Instrument 43-101- and/or JORC-compliant
measured and/or indicated Resource).
 

 
18

--------------------------------------------------------------------------------

 



EXHIBIT B


Benefits




The Employee shall be provided with benefits now or in the future provided by
the Company to its employees and executives, including but not limited to
comprehensive family health insurance and disability insurance.  In the event
that the Company does not offer health and disability insurance to its
employees, the Company and the Employee will diligently explore options for
health care provided directly through the Company.  In the interim, the Company
shall reimburse Employee for the costs of obtaining such coverage.
 
(a)           The Employee shall be promptly reimbursed for the following
expenses: (i) meals/entertainment, airfare, hotel, cellular phone fees and other
business-related charges and expenses necessary for the Employee to fully
perform his functions as the President and Chief Executive Officer of the
Company, provided that Employee submits proper expense reports and receipts for
such permitted business expenses in accordance with Company policy, (ii) gifts
and contributions approved by the Board, (iii) reasonable expenses necessary to
maintain a home office (including the one-time purchase of a new laptop
computer) and (iv) quarterly payments of up to $5,000 for medical insurance
payments (the “Medical Insurance Payments”) upon provision of receipts thereof.
 
(c)           The Employee shall be entitled to six weeks paid vacation in each
year.  A maximum of 50% vacation may be carried over from one year to the next,
unless the Employee receives a written extension from the Company’s Board of
Directors.  The Employee shall also be entitled to all paid holidays given by
the Company to its employees and key management personnel.
 
(d)           The Employee shall be provided, at Company’s expense, with remote
computer access from home, as available.  The Company agrees to provide such
access promptly pursuant to the estimate provided to the Company.
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------